Citation Nr: 0712580	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-20 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability, to include as due to service in the Persian Gulf.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to May 1979 
and had Reserve service which included active service from 
July 1984 to October 1984 and from October 2001 to November 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Phoenix, Arizona, which denied service connection for 
conditions of the right and left ankles.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in October 2005.  A transcript of the 
hearing is associated with the claims file.  


FINDING OF FACT

Competent medical evidence reflects that the veteran's 
bilateral ankle condition, diagnosed as a reactive arthritis, 
is related to an onset of multisystem complaints after being 
bitten by sand fleas while serving in Kuwait during the 
Persian Gulf War.  


CONCLUSION OF LAW

Arthritis affecting both ankles was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159. 3.303 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in July 2003.  Prior to the RO's December 2003 
decision, a duty to assist letter was sent by the RO in 
August 2003.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letter specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence is 
adequate to adjudicate this claim without remanding this 
matter for an examination.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  
However, since service connection is being granted for the 
claimed bilateral ankle disorder, the effective date and 
disability rating will be assigned by the RO at the time the 
Board's decision is implemented.  In this regard, the veteran 
will be provided an opportunity to appeal the disability 
rating and effective date assigned by the RO.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).


II. Service Connection

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2006).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service-connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303(d) (2006).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, with the enactment of the Persian Gulf War 
Veterans' Benefits Act, title I of Public Law No. 103-446 
(Nov. 2, 1994), a new section 1117 was added to title 38, 
United States Code.  That statute, codified at 38 U.S.C.A. § 
1117, authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multi symptom 
illness," such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms.

Further, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002. See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multi symptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multi symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic multi 
symptom illness;" therefore, 38 C.F.R. § 3.317(a)(2)(i)(B)(1) 
through (3) only lists chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome as currently 
meeting this definition.  See 68 Fed. Reg. 34539- 543 (June 
10, 2003).  It was provided, however, in the new 38 C.F.R. § 
3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic multi 
symptom illness."

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 7-2003.  In 
the instant case, the appellant's claim was pending on March 
1, 2002, and thus, the new law applies.  The law is more 
favorable to the veteran (i.e., it provides compensation for 
additional symptoms/disabilities), the Board's decision to 
proceed in adjudicating the veteran's claim seeking 
entitlement to service connection does not prejudice the 
appellant. See Bernard, supra.

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  Kuwait is included in the Southwest Asia 
Theater of operations.  38 C.F.R. § 3.317(d)(2).  

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, joint pain.  38 C.F.R. § 3.317(b), as amended 
by 68 Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period. 38 C.F.R. 
§ 3.317(a)(3), as amended by 68 Fed. Reg. 34539-543 (June 10, 
2003), now redesignated 38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

In Combee v. Brown, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  Combee, 34 F.3d 1039, 1043- 
1044 (Fed. Cir.1994).  The Board has therefore given 
consideration to whether service connection may be granted 
for the appellant's claimed disorder regardless of his 
Persian Gulf service.

Service medical records do not reflect any injuries to the 
ankles.  However, in August 1977, the veteran is noted to 
have injured his right foot while jogging and stepped on a 
stone, with tenderness of the plantar surface between the 
second and third toe.  He was assessed with a contusion.  In 
November 1977 he was seen for complain of pain in his right 
foot post trauma in August 1977.  He was assessed with right 
foot metatarsalgia.  In April 1978 he was seen for soreness 
in his right foot when exercising allot.  His foot had a full 
range of motion and no tenderness.  He was assessed with mild 
tendon strain.  A January 1988 civil service examination 
revealed normal extremities.  An enlistment examination of 
April 1984 and periodic examinations of March 1988, February 
1992 and February 1997 all showed normal examination of the 
lower extremities and feet and the accompanying reports of 
medical history revealed him to deny painful joints or foot 
troubles.  In May 2000 he was seen for swelling and 
tenderness of the right lateral calcaneous distal to the 
Achilles tendon insertion.  A right calcaneous strain, rule 
out avulsion fracture was diagnosed.  

Service personnel records reflect that while on Reserve 
status, the veteran was deployed to Kuwait for active duty 
service between October 2001 and November 2001.  Records from 
Walter Reed Medical Center reflect that in December 2001, the 
veteran was seen for skin lesions since his return from 
Kuwait, and was noted to have multiple bug bites and skin 
lesions, and was thought to possibly have leishmaniasis.  A 
January 2002 service medical record from Luke Air Force base 
gave a history of having recently returned from Kuwait and of 
having received multiple bites from sand fleas while there.  
He indicated that his bunkmate in Kuwait was also bitten by 
sand fleas and had similar skin problems.  No complaints 
regarding the ankles were given in these records that 
documented exposure to bug bites during his period of active 
duty in Kuwait.  

The veteran underwent a VA examination in October 2003 for 
complaints of major fatigue, weakness and other complaints 
claimed as secondary to bug bites received in Kuwait.  The 
claims file and electronic VA records were reviewed.  The 
veteran reported symptoms of malaise and fatigue after his 
first week of service in Kuwait, said to have been in 1999.  
At that point, the veteran had complaints of flu-like 
symptoms, including myalgias to his bilateral lower 
extremities.  Among his complaints were ankle discomfort.  
Since the acute episode, he has had chronic symptoms of 
myalgias only in his lower extremities.  Per his report, the 
myalgias have mitigated with the use of ankle braces.  He 
described his ankles condition as a constant, daily pain, 
associated with swelling.  He also had subjective complaints 
of instability.  His symptoms were said to have persisted 
since he was in Kuwait.  He recently started using bilateral 
ankle braces which helped his symptoms including decreasing 
his swelling.  A computed tomography (CT) of the ankles done 
in July 2003 showed a left calcaneal spur and a right 
calcaneal spur and sclerosis of the talar bone in the ankle 
mortise suggestive of osteochontritis dissecans.  His ankles 
were without symptoms of heat, redness, or locking.  He 
reported no symptoms of foot or bilateral lower extremity 
paresthesias, paresis or paralysis, or of fatigability, lack 
of endurance or incoordination throughout his daily 
activities.  

Objective evaluation revealed him to walk in a fully erect 
posture, not favoring any lower extremities.  He did wear 
bilateral ankle braces.  Active and passive range of motion 
showed 20 degrees dorsiflexion, 45 degrees plantar 
dorsiflexion without discomfort.  He had mild crepitation on 
active and passive range of motion bilaterally.  There was no 
swelling, increase in skin warmth on palpation, erythema, 
indurations or streaking bilaterally.  He had 5/5 motor 
strength, deep tendon reflexes were 1+ at both ankles.  He 
had normal light touch sensation and intact pain sensation 
and proprioception bilaterally.  He was diagnosed with left 
ankle musculoskeletal strain.  On the right side, he had 
right ankle degenerative joint disease (DJD) of the ankle 
bone and right ankle mortise.  Despite this diagnosis, the 
veteran had normal range of motion on the contra lateral 
side, was neurovascularly intact and had a full motor 
strength and normal gait.  He was noted to have significant 
mitigation of his symptoms with use of a brace.   

The Board notes that service connection for a chronic fatigue 
syndrome and a skin condition was granted by the RO in the 
same December 2003 rating decision that denied service 
connection for the left and right ankle conditions.  Service 
connection for the skin disorder was granted as an 
undiagnosed illness.  The basis of the grant for chronic 
fatigue syndrome however was that it was at least as likely 
as not that this condition was secondary to bug bites the 
veteran received during his service in the Persian Gulf.  
Thus, the RO has conceded exposure to insect bites during the 
veteran's period of active service in Kuwait and has linked 
such exposure to a chronic illness.  

Post-service VA treatment records reveal that the veteran 
began to have complaints of multiple joint pain including the 
both ankles beginning in 2003.  He was seen by endocrinology 
in November 2003 for joint swelling and pain in the ankles.  
In January 2004 he was fitted with ankle braces and was 
assessed with unknown arthritis pains in the ankles, of 
unknown etiology, pending rheumatoid consult.  He was seen by 
podiatry in February 2004 for a follow up for pain of the 
bilateral ankles.  He stated that he was infected by a sand 
fly in Kuwait.  He complained that when he has a break out of 
sores from his service connected skin disorder, he also gets 
swelling in both ankles and they cause great pain.  He was 
wearing ankle braces, which helped him greatly.  On 
examination his subtalar joint (STJ) motion was limited 
bilaterally and his ankle joint was limited bilaterally.  Old 
X-rays were reviewed and were said to show arthritic changes 
present right anterior ankle with exostosis.  The assessment 
was arthritis bilateral ankles.  

In March 2004, the veteran was seen at the VA for a 
rheumatology consult.  He was noted to have intermittent 
swelling and pain in various joints including the ankles.  
The episodes of pain were noted to be accompanied not only by 
swelling but also a purple hue to the affected joint, usually 
of the ankles.  He was noted to have right ankle with 
bogginess and gross swelling over the midfoot dorsal aspect, 
negative for signs of synovitis.  The assessment was history 
of polyarthritis, intermittent/migratory by the veteran's 
history started during his active duty career in 1999.  His 
history provided was very convincing for inflammatory 
arthritis with the sequelae of multiple joint DJD involving 
the ankles/midfoot.  The rheumatologist first opined that if 
his report were accurate regarding the onset of his arthritis 
problems being during active military service and if 
confirmation of joint problems were found in active duty 
records or in records within an 18 month window following 
separation from service, his arthritis condition is service 
connected.  Bilateral ankle pain without a history of 
significant trauma that has led to remarkable degenerative 
changes was secondary to an inflammatory process.  He also 
had bilaterally symmetric narrowing of his hips and evidence 
of multisite calcific tendonitis suggesting that the 
etiology, a reactive arthritis (multisite enthesitis).  The 
second question the rheumatologist addressed was whether the 
arthritis affecting both ankles related to his acute onset of 
multisystem complaints after being bitten by sand fleas in 
1999.  If his reported history was accurate, the arthritis 
would more likely than not be related.  

VA records throughout the remaining of 2004 revealed 
continued complaints of arthritis that involved both ankles.  
In July 2004 he was seen for a 3-week flare up of migratory 
joint aches that seemed to be better on this visit, although 
he had muscle aches and bone pains in both lower legs.  He 
was noted to have had some problems with lace up braces or 
Jobst stockings not working adequately, but that Velcro 
braces had did help and he wanted another pair.  Without the 
braces his ankle pain was worse.  Examination of his ankles, 
including the joints, was unremarkable however and he was 
assessed with polyarthritis, myalgias and bone pains in lower 
legs.  In November 2004, on follow-up in rheumatology, he was 
said to be doing great on Etolac, with no joint pain.  A 
September 2005 rheumatology follow up for inflammatory 
arthritis affecting both ankles/midfoot revealed that the 
veteran requested another pair of ankle braces to help 
prevent ankle pain while standing. 

VA records from 2005 to 2006 mostly deal with other medical 
complaints, but continued to mention inflammatory arthritis 
that affected both ankles.  A February 2005 rheumatology 
clinic note revealed follow up for polyarthritis involving 
the multiple joints including the ankles/midfoot bilaterally.  
In this record, he complained of worsening joint pain.  On 
examination of the ankles, there was no redness, swelling, 
heat or effusion.  The assessment was polyarthritis, 
migratory.  

The veteran testified at his October 2005 hearing that he was 
deployed to the Persian Gulf beginning in October 1999 and 
was there for 38 days.  After the fifth day his ankles began 
to swell.  He treated with a doctor after symptoms continued 
for 2 1/2 weeks.  The doctor indicated that his symptoms might 
be caused by a spider or insect bite.  The veteran testified 
that he ran a jet engine in out in a part of the desert that 
was an unclean area, a graveyard containing dead people and 
animals that were exposed to the surface.  He indicated that 
while running the jet engine, he was bitten by insects.  He 
indicated that he and another individual became sick shortly 
thereafter.  

Based on review of the evidence, the Board finds that the 
evidence supports a grant of service connection for arthritis 
of both ankles.  This is based on the opinion from the VA 
rheumatologist in March 2004 which stated that if the 
veteran's history were accurate regarding being bitten by 
sand fleas and thereafter having an onset of multisystem 
complaints, the arthritis would more likely than not be 
service connected.  Because the veteran was diagnosed with 
arthritis affecting both ankles, this falls outside of the 
presumptions for 'qualifying chronic disability' affecting 
those with Persian Gulf service.  Nevertheless, the March 
2004 opinion reflects that service connection for this 
disorder is warranted on a direct basis.  See Combee, supra.  

Although the medical records and the veteran's own testimony 
appear to have stated an incorrect year for his service in 
Kuwait, there is ample evidence in the medical records, both 
service and nonservice records, that the veteran was indeed 
bitten by sand fleas during a period of active service in 
Kuwait between October and November 2001.  Significantly, the 
RO is noted to have conceded such exposure in its December 
2003 rating which based its grant of service connection for 
chronic fatigue syndrome on an October 2003 VA medical 
opinion that linked this particular condition to bug bites 
while in Kuwait.  

The Board notes that there is no evidence that contradicts 
the opinion from the rheumatologist that the arthritis 
involving both ankles is more likely than not related to the 
exposure to sand fleas bite, and the evidence corroborates 
such exposure.  Thus service connection is warranted for this 
condition.  


ORDER

Service connection for arthritis affecting both ankles is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


